DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 08/24/21.
Applicant’s election without traverse of Group I in the reply filed on 08/24/21 is acknowledged.
Claims 25-30, 32 and 46-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/24/21.
The reply filed 08/24/21 affects the Application 16/642,877 as follows:
1.      Claims 1, 12, 13, 15-17, 42, 44 and 45 the invention of Group I are prosecuted by the examiner. Claims 25-30, 32 and 46-48 are withdrawn.  
2.     The responsive is contained herein below.
Claims 1, 12, 13, 15-17, 25-30, 32, 42, 44-48 are pending in application
Claim Objections
Claims 42, 44 and 45 are objected to because of the following informalities:  The claims recites the term “(4R,75)” which appears to be a typographical error.  It appears that the term “(4R,75)” should be replaced by the term “(4R,7S)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 12, 13, 15-17, 42, 44 and 45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Simon et al. (US 9493482 B2; of record) in view of Elder et al. (JOURNAL OF PHARMACEUTICAL SCIENCES, VOL. 99, NO. 7, JULY 2010, 2948-2961).
Claim 1 is drawn to a crystalline form of a mesylate salt of (4R,7S)-2-(3-(4-chlorophenyl)ureido)-9-methyl-5,6,7,8-tetrahydro-4H-4,7-epiminocyclohepta[b]thiophene-3-carboxamide, or solvate thereof, wherein the mesylate salt has an X-ray powder diffraction (XRPD) pattern with characteristic peaks at 7.6° 2-Theta, 10.6° 2-Theta, 15.0° 2-Theta, 16.0° 2-Theta, 16.8° 2-Theta, 17.7° 2-Theta, 21.9° 2-Theta, and 22.5° 2-Theta.
Simon et al. disclose a salt of the compound (4R,7S)-2-(3-(4-chlorophenyl)ureido)-9-methyl-5,6,7,8-tetrahydro- 4H-4,7-epiminocyclohepta(b)thiophene-3-carboxamide (see col 80, lines 60-65, compound 9). It should be noted that Simon et al.’s salt of the compound (4R,7S)-2-(3-(4-chlorophenyl)ureido)-9-methyl-5,6,7,8-tetrahydro- 4H-4,7-epiminocyclohepta(b)thiophene-3-carboxamide is hydrochloride salt named (4R,7S)-2-(3-(4-chlorophenyl)ureido)-9-methyl-5,6,7,8-tetrahydro- 4H-4,7-epiminocyclohepta(b)thiophene-3-carboxamide hydrochloride (see col 80, lines 60-65, compound 9; see also col. 86, line 44-65, compound 9). Furthermore, Simon et al. disclose various pharmaceutically acceptable salts of disclosed compounds including methanesulfonic acid (mesylate) (col 21, line 16) and crystalline forms of said compounds/salts (col 68, lines 5-7). In particular, Simon et al. disclose that method pharmaceutical compositions described herein include the use of crystalline forms (also known as polymorphs) (col 68, lines 5-7).

Elder et al. disclose that whilst sulfonate salts (which includes mesylate salts) are not a universal panacea to some of the problems of salt formation they do offer significant advantages as alternatives to other salt forming moieties under certain circumstances (see abstract). In addition, Elder et al. disclose that from a salt formation and polymorphic form perspective, there can be significant advantages to selecting a sulfonic acid salt (which includes a methanesulfonic acid salt (i.e.; methanesulfonate or mesylate)) over other strong acid counter-ions, particularly the more ubiquitous hydrochloride salt (see page 2952, right col., next to last paragraph). Also, Elder et al. disclose that in contrast to other strong acid salts, mesylates appear to have a much lower propensity to form hydrates, which makes them an attractive salt form for secondary processing, particularly wet granulation (see page 2952, left col., next to last paragraph).  Furthermore, Elder et al. disclose the utility of mesylate salts and their reluctance to form hydrates/solvates (see page 2952, right col., 2nd paragraph).
Also, Elder et al. disclose or suggest that the processing advantages are inherent in mesylate salt forms (see page 2953, right col., last paragraph).  In addition, Engel et al. disclose that even in those few reported cases where hydrate formation is observed it would appear that the mesylate salt still offers significant advantages over the alternative salt forms (see page 2953, left col., next to last paragraph). Furthermore, Engel et al. disclose that the ability to form a highly crystalline salt can positively impact the quality of the API (active pharmaceutical ingredient). As example, Engel et al. disclose that from a primary processing perspective the mesylate salt of LY333531 (a candidate drug) filtered extremely well and the crystallization st paragraph).
Also, Elder et al. disclose that unusually, and beneficially, mesylate salts tend to exhibit both the high melting point that are important both from a processability and stability perspective
and the good aqueous solubilities that are important from a bio-pharmaceutics perspective (see page 2959, right col., 1st paragraph); and also disclose that the greater solubilities typically found with mesylates greatly facilitates parenteral drug development especially when combined with formulation strategies (see page 2959, right col., 3rd paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date to prepare a mesylate salt of (4R,7S)-2-(3-(4-chlorophenyl)ureido)-9-methyl-5,6,7,8-tetrahydro-4H-4,7-epiminocyclohepta[b]thiophene-3-carboxamide instead of the hydrochloride salt of (4R,7S)-2-(3-(4-chlorophenyl)ureido)-9-methyl-5,6,7,8-tetrahydro-4H-4,7-epiminocyclohepta[b]thiophene-3-carboxamide as taught by Simon et al. and to prepare it in crystalline form or crystalline forms also known as polymorphs as taught by Simon et al. such as to use it to treat hearing loss, hair cell death or protect against kidney damage in an individual receiving an aminoglycoside antibiotic, and also to determine properties of the mesylate salt such 
One having ordinary skill in the art would have been motivated to prepare a mesylate salt of (4R,7S)-2-(3-(4-chlorophenyl)ureido)-9-methyl-5,6,7,8-tetrahydro-4H-4,7-epiminocyclohepta[b]thiophene-3-carboxamide instead of the hydrochloride salt of (4R,7S)-2-(3-(4-chlorophenyl)ureido)-9-methyl-5,6,7,8-tetrahydro-4H-4,7-epiminocyclohepta[b]thiophene-3-carboxamide as taught by Simon et al. and to prepare it in crystalline form or crystalline forms also known as polymorphs as taught by Simon et al. such as to use it to treat hearing loss, hair cell death or protect against kidney damage in an individual receiving an aminoglycoside 
It should be noted that it is obvious to expect to prepare the mesylate salt that is unsolvated and also anhydrous especially since Elder et al. disclose that mesylate salts are reluctant to form hydrates/solvates. Also, it is obvious to prepare a pharmaceutical composition comprising the crystalline form of the mesylate salt and inactive ingredients such as pharmaceutically acceptable carriers, diluents or excipients as taught by Simon et al. Also, it 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623